Citation Nr: 0639444	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel





INTRODUCTION

The veteran had active military service from May 1988 to May 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for osteoarthritis of the 
right and left hip and denied service connection for 
osteoarthritis for the bilateral knees.  

The Board remanded this case for additional development in 
June 2005.  As the requested development has been 
accomplished, this case is properly before the Board.


FINDINGS OF FACT

1.  A bilateral hip disorder was not diagnosed in service or 
for many years thereafter; and the most probative medical 
evidence of record does not relate the current bilateral hip 
disorder to service.

2.  A bilateral knee disorder was not diagnosed in service or 
for many years thereafter; and the most probative medical 
evidence of record does not relate any current bilateral knee 
disorder to service.


CONCLUSIONS OF LAW

1.  A bilateral hip disorder was not incurred in or 
aggravated by service, nor may its incurrence or aggravation 
therein be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor may its incurrence or aggravation 
therein be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claims for bilateral hip and knee disabilities and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a May 2002 VA letter, prior to 
the January 2003 rating decision.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional information or 
evidence, which, in effect, would include any evidence in his 
possession.  The RO notified the veteran again in June 2005.

The Board notes that the May 2002 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the 30-day 
notice given to the veteran in this case.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
May 2002 and June 2005 letters did not provide the veteran 
with notice of the laws regarding degrees of disability or 
effective dates for any grant of service connection.  
However, since no disability rating or effective date for 
award of benefits will be assigned, as discussed below, any 
defect with respect to the content of the notice requirement 
was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and a March 2002 VA x-ray examination report.  The 
Board finds that there are no additional medical treatment 
records necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in November 2002 
and March 2006, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claims for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hips

The veteran seeks service connection for a bilateral hip 
disability.

Initially, the record shows a current diagnosis of arthritis 
in the hips.  A March 2002 VA x-ray examination report shows 
a diagnosis of minimal early osteoarthritic changes involving 
both hips, primarily the superolateral rims of the acetabula.  
November 2002 and March 2006 VA examination reports also show 
a diagnosis of osteoarthritis of both hips.

The next issue is whether there is any in-service incurrence 
of a bilateral hip disability.  A July 1988 service medical 
record shows complaints of burning pain in the right groin 
muscle area.  The assessment was right thigh muscle strain.  
X-ray examination of the right hip showed no gross 
abnormality.  A January 1990 emergency care record shows 
complaints of left groin pain from running.  Objective 
examination showed pain with hip abduction and an assessment 
of groin muscle strain and possible hernia.  A February 1991 
service medical record shows an assessment of sprain to the 
right thigh.

As the record shows a current bilateral hip disability and 
in-service complaints of painful right hip motion, right 
groin muscle strain, and right thigh muscle strain, the 
determinative issue becomes whether there is any relationship 
between these.

A November 2002 VA examiner determined that it was difficult 
to pinpoint service connection for the osteoarthritis of both 
hips.  The examiner noted that after discharge from the 
military, the veteran served as a police officer for about 
eight years, and certainly had ample opportunity to develop 
arthritis in that position.  The examiner further noted, 
however, that given an understanding of the rigorous type of 
training, which Marines undergo throughout their enlistment, 
one could assume that this could have at least as likely as 
not been a factor in the development of osteoarthritis in the 
veteran, especially since he sought treatment for hip pain 
during his time in the military.

A March 2006 VA examiner noted a review of the claims file 
and the veteran's complaints of hip pain in service, but 
indicated that he could not find any medical records of the 
veteran being treated for his hips.  The examiner thus found 
that it was less likely than not that the degenerative 
arthritis in the hips was related to any injury or disability 
from injury during his active service.

Upon review, the preponderance of the evidence is against the 
claim.  First, service connection is not warranted on a 
presumptive basis, as the first finding of arthritis in the 
bilateral hips was in March 2002, which is 10 years after 
service.  See 38 C.F.R. §§ 3.307, 3.309.   Second, there is 
no probative evidence of any direct incurrence.  There is no 
record of any treatment or complaints related to the left hip 
in service; or any other medical evidence relating the left 
hip arthritis to service.  While the veteran complained of 
pain with right hip motion associated with right groin strain 
in 1990, the most probative medical evidence does not relate 
this to his current right hip arthritis.  The November 2002 
examiner indicated that one could assume it was at least as 
likely as not that the veteran could have developed arthritis 
in service because of the complaint of right hip pain, but 
also indicated that the veteran had ample opportunity to 
develop arthritis in his eight years as a police officer.  
This is not a probative medical opinion because the 
examiner's statements are speculative.  Service connection 
may not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102; Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999).  Also, the examiner did not indicate 
a review of the claims file.  In March 2006, a VA examiner 
noted a review of the claims file and determined that without 
any medical records of the veteran being treated for his hips 
in service, it was less likely than not that the arthritis 
was related to service.  The March 2006 VA examination report 
is of greater probative value in light of the physician 
having reviewed the evidence, discussed the evidence and 
examined the veteran.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (the opinion of a physician that is based on a 
review of the entire record is of greater probative value 
than an opinion based solely on the veteran's reported 
history).  Additionally, the March 2006 examiner provided a 
firm opinion on the etiology of the bilateral hip disorder.   

Although the veteran has argued that his current bilateral 
hip disability is related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the most probative medical evidence of record, which does not 
show any relationship between the post-service bilateral hip 
arthritis and service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the service connection claim for a bilateral hip 
disorder is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral knee disorder

The veteran seeks service connection for a bilateral knee 
disorder.

Initially, the record shows some evidence of a current 
bilateral knee disability.  A November 2002 VA examination 
report shows an x-ray finding of mild osteoarthritis in the 
left knee, but none in the right.  Later in the report, 
however, the examiner diagnosed osteoarthritis in the right 
knee with left knee arthralgia.  A March 2006 VA examination 
report shows an impression of sprain of the right and left 
knee; but the examiner noted that he had to check the films.  
Later x-rays showed no significant osseous abnormality 
identified.

The next issue is whether there is evidence of any in-service 
incurrence of a bilateral knee disorder.  

A July 1988 service medical record shows complaints of pain 
in the right lower leg.  A later July 1988 medical record 
shows complaints of pain in the lower left leg.  The 
assessment was stress pain versus muscle movement contusion.

As the record shows a current bilateral knee disability and 
in-service complaints related to the lower bilateral legs, 
the determinative issue is whether these are related.

A November 2002 VA examiner determined that it was difficult 
to pinpoint service connection for the right knee 
osteoarthritis and left knee arthralgia, except to say that 
the veteran obviously underwent rigorous physical training 
during his time in the Marine Corps, which at least as likely 
as not could have initiated the arthritic process.

A March 2006 VA examination report shows the veteran's 
complaints that his knee started hurting after he came back 
from Desert Storm and that in the last several months the 
pain had become much worse.  The examiner reviewed the claims 
file and found that with no records of the veteran being 
treated in service it appeared the disabilities in the knee 
involved a sprain, although, as noted, later x-rays revealed 
no osseous abnormality.  The examiner determined that it was 
less likely than not that the knee disorders were related to 
any injury or disability from injury during the veteran's 
active service. 

Upon review, the preponderance of the evidence is against the 
claim.  The first finding of knee arthritis after service is 
in 2002, which is 10 years after service; so service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.  Service connection also is not 
warranted on a direct incurrence basis.  While there are 
general complaints of lower leg pain in service, there are no 
findings specific to the knee.  Additionally, the probative 
medical evidence of record does not relate any current 
bilateral knee disorders to service.  The 2002 examiner 
indicated that the knee disabilities could have initiated in 
service, but this opinion is speculative.  Service connection 
may not be based on a resort to speculation or remote 
possibility. See 38 C.F.R. § 3.102; Bloom v. West, 12 Vet. 
App. 185, 186-87 (1999).  The examiner also did not note a 
review of the claims file.  On the other hand, the March 2006 
examiner indicated a review of the claims file, noting that 
there was no record of treatment in service, and found that 
it was less likely than not that the knee disorders were 
related to service.  The opinion of a physician that is based 
on a review of the entire record is of greater probative 
value than an opinion based solely on the veteran's reported 
history.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Moreover, the 2006 examiner provided a firm opinion on the 
etiology of any knee disorders.    

Although the veteran has argued that his current bilateral 
knee disorders are related to service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the most probative medical evidence of record, which does not 
show any relationship between any post-service bilateral knee 
disorder and service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the service connection claim for a bilateral knee 
disorder is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a bilateral hip 
disorder is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


